                 Case 3:19-cv-01928-HZ         Document 10      Filed 01/21/20    Page 1 of 26




         Nicholas J. Henderson, OSB #074027
         nhenderson@portlaw.com
         117 SW Taylor Street, Suite 300
         Portland, OR 97204
         Telephone: (503) 417-0508
         Facsimile: (503) 417-0528

         Of Attorneys for Level 3 Homes & Design,
         LLC; Heirloom Inc.; and Level 3, LLC




                                     UNITED STATES DISTRICT COURT

                                             DISTRICT OF OREGON

                                             PORTLAND DIVISION


         FRANKLIN CAPITAL FUNDING, LLC,                     Case No. 3:19-cv-01928-hz

                                Plaintiff,
                                                            DEFENDANTS LEVEL 3 HOMES &
                v.                                          DESIGN, LLC’S; LEVEL 3, LLC’S; and
                                                            HEIRLOOM INC.’S ANSWER,
         LEVEL 3 HOMES & DESIGN, LLC, AN                    AFFIRMATIVE DEFENSES, AND
         Oregon limited liability company; RYAN             COUNTERCLAIMS
         DONATO, an individual; JEREMY
         KILLIAN, an individual; LEVEL 3, LLC, an
         Oregon limited liability company; and
         HEIRLOOM INC., an Oregon corporation,

                               Defendants.


                Defendants Level 3 Homes & Design, LLC (“Level 3 Homes”); Level 3, LLC (“Level

         3”); and Heirloom Inc. (“Heirloom”) (collectively “Defendants”), hereby answer Plaintiff

         Franklin Capital Funding, LLC’s (“Plaintiff’s”) Complaint, denying any allegation not

         expressly admitted, and allege the following:

                                                    PARTIES

                1.      Assuming the accuracy of Plaintiff’s Corporate Disclosure Statement [Dkt. 2],

         Defendants admit the allegations in Paragraph 1.
                                                                                      MOTSCHENBACHER & BLATTNER LLP
                                                                                        117 SW Taylor Street, Suite 300
Page 1 of 25   DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                    Portland, Oregon 97204
{00328072:5}   HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                             Phone: 503-417-0500
               COUNTERCLAIMS                                                                  Fax: 503-417-0501
                                                                                              www.portlaw.com
                  Case 3:19-cv-01928-HZ         Document 10        Filed 01/21/20    Page 2 of 26




                2.      Defendants admit the allegations in Paragraph 2.

                3.      Defendants admit the allegations in Paragraph 3.

                4.      Defendants admit the allegations in Paragraph 4.

                5.      Defendants admit the allegations in Paragraph 5.

                6.      Defendants admit the allegations in Paragraph 6.

                                          JURISDICTION AND VENUE

                7.      Assuming the accuracy of Plaintiff’s Corporate Disclosure Statement [Dkt. 2],

         Defendants admit the allegations in Paragraph 7.

                8.      Defendants admit the allegations in Paragraph 8.

                9.      Defendants admit the allegations in Paragraph 9.

                                           FACTUAL BACKGROUND

                                                  Loan Documents

                10.     Defendants admit the allegations in Paragraph 10.

                11.     In response to Paragraph 11, Defendants lack sufficient information to admit or

         deny Plaintiff’s allegations, and therefore denies the allegations.

                12.     In response to Paragraph 12, Defendants admit that Level 3 Homes executed and

         delivered a Loan Agreement to Franklin Capital Group, LLC (“FCG”) and that Exhibit 1 to

         Plaintiff’s Complaint appears to be a true copy thereof. Defendants neither admit nor deny the

         allegations regarding the content of Exhibit 1, as the document speaks for itself.

                13.     In response to Paragraph 13, Defendants admit that Level 3 Homes executed and

         delivered a Promissory Note to FCG and that Exhibit 2 to Plaintiff’s Complaint appears to be a

         true copy thereof. Level 3 Homes neither admits nor denies the allegations regarding the content

         of Exhibit 2, as the document speaks for itself.

                                                                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                           117 SW Taylor Street, Suite 300
Page 2 of 25   DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                       Portland, Oregon 97204
{00328072:5}   HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                                Phone: 503-417-0500
               COUNTERCLAIMS                                                                     Fax: 503-417-0501
                                                                                                 www.portlaw.com
                  Case 3:19-cv-01928-HZ         Document 10       Filed 01/21/20    Page 3 of 26




                14.     Regarding Paragraph 14, Defendants neither admit nor deny the allegations

         regarding the content of the Note, as the document speaks for itself.

                15.     Regarding Paragraph 15, Defendants neither admit nor deny the allegations

         regarding the content of the Note, as the document speaks for itself.

                16.     Regarding Paragraph 16, Defendants neither admit nor deny the allegations

         regarding the content of the Note, as the document speaks for itself.

                17.     In response to Paragraph 17, Defendants admit that Level 3 Homes executed a

         Security Agreement and that Exhibit 3 to Plaintiff’s Complaint appears to be a true copy thereof.

         Defendant neither admit nor deny the allegations regarding the content of Exhibit 3, as the

         document speaks for itself.

                18.     Defendants admit the allegations in Paragraph 18.

                19.     In response to Paragraph 19, Defendant admit that they executed a Continuing

         Guaranty and that Exhibit 5 to Plaintiff’s Complaint appears to be a true copy thereof.

         Defendants neither admit nor deny the allegations regarding the content of Exhibit 5, as the

         document speaks for itself.

                20.     Defendants lack sufficient information to admit or deny the allegations in

         Paragraph 20 and, therefore, deny them.

                21.     Defendants lack sufficient information to admit or deny the allegations in

         Paragraph 21 and, therefore, deny them.

                22.     Defendants lack sufficient information to admit or deny the allegations in

         Paragraph 22 and, therefore, deny them.

                23.     Defendants lack sufficient information to admit or deny the allegations in

         Paragraph 23 and, therefore, deny them.

                                                                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
Page 3 of 25   DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                      Portland, Oregon 97204
{00328072:5}   HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                               Phone: 503-417-0500
               COUNTERCLAIMS                                                                    Fax: 503-417-0501
                                                                                                www.portlaw.com
                    Case 3:19-cv-01928-HZ        Document 10        Filed 01/21/20   Page 4 of 26




                            Level 3 Homes Allegedly Defaults on Its Loan Obligation

                   24.   In response to Paragraph 24, Defendants admit that Level 3 Homes did not make

         a loan payment in the amount of $55,000 by October 15, 2019. Defendants deny the remaining

         allegations in Paragraph 24.

                   25.   Defendants lack sufficient information to admit or deny the allegations in

         Paragraph 25 and, therefore, deny them.

                   26.   In response to Paragraph 26, Defendants admit that Level 3 Homes did not pay

         certain state and federal tax obligations, and that the Oregon Department of Revenue recorded a

         Distraint Warrant against Level 3 Homes. Defendants deny the allegations that such information

         was withheld from Plaintiff or FCG, and further deny the remaining allegations in Paragraph 26

         and, therefore, deny them.

                   27.   The allegations set forth in Paragraph 27 are legal conclusions, and are therefore

         denied.

                   28.   In response to Paragraph 28, Defendants admit that they received a letter dated

         October 28, 2019, and that Exhibit 8 appears to be a copy thereof. The remaining allegations set

         forth in Paragraph 28 are legal conclusions and are therefore denied.

                   29.   In response to Paragraph 29, Defendants admit that they did not pay certain

         amounts to Plaintiff. Defendants otherwise deny the allegations in Paragraph 29.

                                         FIRST CLAIM FOR RELIEF
                              (Action on Promissory Note – against Level 3 Homes)

                   30.   In response to Paragraph 30, Defendants incorporate their admissions, denials,

         and allegations explicitly stated above, as if fully set forth herein.

                   31.   Defendants deny the allegations in Paragraph 31.

                   32.   Defendants deny the allegations in Paragraph 32.
                                                                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                           117 SW Taylor Street, Suite 300
Page 4 of 25   DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                       Portland, Oregon 97204
{00328072:5}   HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                                Phone: 503-417-0500
               COUNTERCLAIMS                                                                     Fax: 503-417-0501
                                                                                                 www.portlaw.com
                  Case 3:19-cv-01928-HZ          Document 10        Filed 01/21/20   Page 5 of 26




                 33.     Defendants deny the allegations in Paragraph 33.

                 34.     Defendants lack sufficient information to admit or deny the allegation in

         Paragraph 34 and, therefore, deny them.

                 35.     Defendants deny the allegations in Paragraph 35.

                 36.     In response to Paragraph 36, Defendants admit that Level 3 Homes did not pay

         certain amounts to Plaintiff. Defendants otherwise deny the allegations in Paragraph 36.

                 37.     Defendants deny the allegations in Paragraph 37.

                                    SECOND CLAIM FOR RELIEF
                 (Breach of FCG Guaranty – Against Donato, Killian, Heirloom, and Level 3)

                 38.     In response to Paragraph 38, Defendants incorporate their admissions, denials,

         and allegations explicitly stated above, as if fully set forth herein.

                 39.     Defendants deny the allegations in Paragraph 39.

                 40.     In response to Paragraph 40, Defendants admit that they did not pay certain

         amounts to Plaintiff. Defendants otherwise deny the allegations in Paragraph 40.

                                           THIRD CLAIM FOR RELIEF
                                            (Appointment of a Receiver)

                 41.     In response to Paragraph 41, Defendants incorporate their admissions, denials,

         and allegations explicitly stated above, as if fully set forth herein.

                 42.     Defendants deny the allegations in Paragraph 42.

                 43.     The allegations set forth in Paragraph 43 consist of legal conclusion and

         characterizations of the facts and circumstances alleged in Plaintiff’s Complaint. To the extent

         that a response is required to the allegations set forth in Paragraph 43, Defendants deny them.

                 44.     The allegations set forth in Paragraph 44 consist of legal conclusion and

         characterizations of the facts and circumstances alleged in Plaintiff’s Complaint. To the extent

                                                                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                           117 SW Taylor Street, Suite 300
Page 5 of 25   DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                       Portland, Oregon 97204
{00328072:5}   HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                                Phone: 503-417-0500
               COUNTERCLAIMS                                                                     Fax: 503-417-0501
                                                                                                 www.portlaw.com
                  Case 3:19-cv-01928-HZ         Document 10       Filed 01/21/20     Page 6 of 26




         that a response is required to the allegations set forth in Paragraph 44, Defendants deny them.

                                          AFFIRMATIVE DEFENSES

                Defendants allege and assert the following affirmative defenses, subject to their responses

         above, and in consideration of the facts alleged by Defendants below to support their affirmative

         defenses and their counterclaims. Defendants specifically reserve all rights to allege additional

         affirmative defenses that become known through the course of discovery.

                                       FIRST AFFIRMATIVE DEFENSE
                                                 (Estoppel)

                45.     FCG made numerous representations to Defendants that FCG and its agents and

         affiliates would provide turnaround management advice to Defendants. FCG promised

         Defendants that FCG’s efforts, advice, and the financing that FCG would provide would resolve

         Defendants’ merchant cash advance (“MCA”) debts at a significant discount, and would solve

         Level 3 and Heirloom’s financial problems. FCG charged Defendants $20,000 per month for the

         business consulting and turnaround management services it promised to provide.

                46.     After Defendants indicated that they were interested in having FCG solve

         Defendants’ financial problems, FCG began “advising” and “consulting” Defendants about

         Defendants’ business operations. FCG demanded compliance with its instructions about paying

         certain payables and instructed Defendants to withhold payment from certain vendors. FCG

         threatened Defendants by indicating that their failure to comply with FCG’s advice and

         instructions would result in FCG refusing to provide financing.

                47.     Defendants followed FCG’s instructions and, as a result, Defendants’ financial

         positions worsened. Payables grew larger, resulting in greater financial distress, and also the

         commencement of litigation by the lenders from whom Defendants had obtained MCA loans (the

         “MCA Lenders”) and vendors.
                                                                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                           117 SW Taylor Street, Suite 300
Page 6 of 25   DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                       Portland, Oregon 97204
{00328072:5}   HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                                Phone: 503-417-0500
               COUNTERCLAIMS                                                                     Fax: 503-417-0501
                                                                                                 www.portlaw.com
                  Case 3:19-cv-01928-HZ         Document 10       Filed 01/21/20     Page 7 of 26




                48.     Eventually, following a lengthy due diligence process, FCG, through its agents,

         represented to Defendants that their reporting was sufficient. Defendants submitted all

         documents and reports with the advice and guidance of FCG and its agents. FCG was further

         responsible for preparing the Loan Documents.

                49.     In June of 2019, FCG informed Defendants that the Loan Documents were

         prepared and ready for execution. Defendants asked that the Loan Documents be sent to their

         counsel, so that the Loan Documents could be reviewed.

                50.     FCG informed Defendants that its agents would be travelling to Portland, Oregon

         on July 11, 2019, to meet with Defendants and their counsel, so that the Loan Documents could

         be reviewed, negotiated, and then executed after modifications were made pursuant to the

         parties’ agreements.

                51.     Defendants’ counsel made scheduling arrangements to attend the meeting with

         FCG and Defendants, for the purpose of reviewing the Loan Documents. Defendants informed

         FCG that Defendants’ counsel would be present for the closing.

                52.     On July 11, 2019, FCG informed Defendants that “something had come up,” and

         FCG’s agents could not fly to Portland until the morning of July 15. When Defendants

         protested, indicating that there may be scheduling issues for Defendants’ counsel, FCG informed

         Defendants that they could “take it or leave it,” and that closing must occur on July 15, 2019.

                53.     FCG’s representatives indicated that it was critical to fund the loan on July 15,

         2019, because certain MCA debts could be settled on that date. FCG indicated that financing

         may not be available to Defendants if they failed to close on July 15, 2019.

                54.     Defendants made arrangements to have counsel present for the July 15th meeting,

         and informed FCG that scheduling would not be an issue, because Defendants’ counsel was able

                                                                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                           117 SW Taylor Street, Suite 300
Page 7 of 25   DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                       Portland, Oregon 97204
{00328072:5}   HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                                Phone: 503-417-0500
               COUNTERCLAIMS                                                                     Fax: 503-417-0501
                                                                                                 www.portlaw.com
                  Case 3:19-cv-01928-HZ         Document 10        Filed 01/21/20   Page 8 of 26




         to attend the meeting.

                55.     On July 15, FCG’s agents informed Defendants that there was a problem with the

         scheduled flight; that is the flight that was supposed to have FCG’s agents arrive in Portland on

         the morning of July 15th. FCG’s representatives informed Defendants that they would keep

         Defendants informed about their scheduled arrival.

                56.     On the evening of July 15, 2019, FCG informed Defendants that they would

         arrive at Portland International Airport at approximately 11:00 p.m. FCG further informed

         Defendants that the meeting would need to occur that night, because FCG’s representatives were

         scheduled to fly out of Portland the following morning.

                57.     Defendants protested, because counsel would not be available to meet in the

         middle of the night. FCG again indicated that Defendants could essentially “take it or leave it,”

         and if Defendants didn’t close the loan that night, MCA payoffs were in jeopardy, and FCG

         would likely decline to provide any financing.

                58.     Because of the increased financial distress in which Level 3 and Heirloom found

         themselves after following FCG’s instructions, Defendants’ attended the meeting with FCG’s

         representatives on the night of July 15, 2019.

                59.     FCG’s representatives indicated that they had a direct interest in making

         Defendants’ businesses successful, and that they would continue to consult and advise

         Defendants about how to turn Level 3 and Heirloom’s business around to profitability. After

         FCG’s representations and commitments to continue providing turnaround advice, Defendants

         ultimately signed the Loan Documents.

                60.     FCG knew that its advice and instructions to Defendants would worsen

         Defendants’ financial position, ultimately leading to closure of the businesses and foreclosure or

                                                                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
Page 8 of 25   DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                      Portland, Oregon 97204
{00328072:5}   HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                               Phone: 503-417-0500
               COUNTERCLAIMS                                                                    Fax: 503-417-0501
                                                                                                www.portlaw.com
                    Case 3:19-cv-01928-HZ       Document 10        Filed 01/21/20     Page 9 of 26




         surrender of the Defendants’ assets.

                61.     Defendants relied on the advice of FCG in executing all reports which Plaintiff

         now alleges to be incomplete or insufficient.

                62.     Based on the foregoing, Plaintiff is estopped from pursuing the claims that it now

         alleges.

                                      SECOND AFFIRMATIVE DEFENSE
                                     (Economic Duress/Business Compulsion)

                63.     Defendants re-allege and incorporate in this Paragraph, as if fully set forth herein,

         the allegations set forth above.

                64.     Defendants entered into and agreed to the terms of all Loan Documents based on

         economic duress; a duress that FCG exploited by manipulating Level 3 and Heirloom’s financial

         position while acting and being paid as a turnaround consultant.

                65.     FCG used the improper influence of Tringali and other legal professionals, all of

         whom claimed to be representing Level 3 and Heirloom’;s interest, to further their own agenda.

         Based on the advice of Tringali and other attorneys, who were, in fact, taking direction from

         FCG, Level 3 and Heirloom agreed to do business and borrow funds from FCG out of economic

         necessity and dire financial circumstances.

                66.     As a part of their interactions with FCG, Level 3 and Heirloom disclosed to FCG

         the identity of their creditors and other sensitive financial information. FCG used such

         information to the advantage of itself and its affiliates, and to Defendants’ detriment, despite

         having been hired to provide turnaround management and consulting services to Level 3 and

         Heirloom.

                67.     Specifically, FCG contacted Defendants’ creditors to purchase and/or assume the

         benefit of Defendants’ existing obligations, using funds advanced to Level 3 and Heirloom.
                                                                                          MOTSCHENBACHER & BLATTNER LLP
                                                                                            117 SW Taylor Street, Suite 300
Page 9 of 25   DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                        Portland, Oregon 97204
{00328072:5}   HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                                 Phone: 503-417-0500
               COUNTERCLAIMS                                                                      Fax: 503-417-0501
                                                                                                  www.portlaw.com
              Case 3:19-cv-01928-HZ          Document 10        Filed 01/21/20      Page 10 of 26




             68.      FCG wrongfully exploited the sensitive financial information provided by

      Defendants to obtain leverage and increase the benefits they would receive from any loan to

      Defendants.

             69.      FCG then used Defendants’ information, debts, and dire economic situation to

      compel Defendants to agree to unjust terms in violation of public policy. Such terms included the

      retroactive permission for FCG’s prior wrongful actions and a release of liability for its actions.

             70.      After manipulating Defendants’ financial situation, and after maneuvering itself

      into an advantageous position as one of Defendants’ creditors, FCG threatened to withhold

      financing unless Defendants agreed to exploitative terms in the Loan Documents. Plaintiff, as

      the beneficiary of FCG’s wrongful conduct, is barred from exploiting the economic duress FCG

      imposed on Defendants.

                                     THIRD AFFIRMATIVE DEFENSE
                                            (In Pari Delicto)

             71.      Defendants re-allege and incorporate in this Paragraph, as if fully set forth herein,

      the allegations set forth above.

             72.      Plaintiff is equally, if not more, responsible for any defaults on the part of

      Defendants. Therefore, Plaintiff is barred from recovery on its claims based on the doctrine of in

      pari delicto.

             73.      As set forth above and below, FCG exploited Defendants’ financial distress to

      compel Defendants’ agreement to unjust and onerous terms with which they knew Defendants

      could not comply. Additionally, FCG is believed to have exploited the sensitive financial

      information provided by Defendants to obtain Defendants’ agreement.

             74.      FCG further represented to Defendants that FCG and its agents were acting for

      Defendants’ benefit and on Defendants’ behalf. These representations created an expectation that
                                                                                         MOTSCHENBACHER & BLATTNER LLP
                                                                                           117 SW Taylor Street, Suite 300
Page 10 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                        Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                                 Phone: 503-417-0500
              COUNTERCLAIMS                                                                      Fax: 503-417-0501
                                                                                                 www.portlaw.com
              Case 3:19-cv-01928-HZ           Document 10        Filed 01/21/20      Page 11 of 26




      they could trust FCG, which FCG exploited to obtain Defendants’ agreement to terms with

      which they knew Defendants could not comply.

                                    FOURTH AFFIRMATIVE DEFENSE
                                           (Unclean Hands)

              75.     Defendants re-allege and incorporate in this Paragraph, as if fully set forth herein,

      the allegations set forth above.

              76.     FCG is barred from recovery based on the doctrine of unclean hands.

              77.     The wrongful actions of FCG that give rise to this defense include: (i) failing to

      grant Defendants a full opportunity to review and consider the Loan Documents; (ii) representing

      that they were acting on behalf of or for the benefit of Defendants; (iii) acting on their own

      behalves to purchase Defendants’ other outstanding loans in an act of exploitation of

      Defendants’ economic duress; (iv) compelling Defendants to release FCG from liability for its

      known and unknown actions as a condition of making the loan; (v) entering into the loan

      agreement based on an assumption that Defendants would be unable to comply with it; and (vi)

      transferring the loan to a closely related entity so as to obscure its actions and liability.

                                     FIFTH AFFIRMATIVE DEFENSE
                                               (Illegality)

              78.     Defendants re-allege and incorporate in this Paragraph, as if fully set forth herein,

      the allegations set forth above.

              79.     The contracts at issue are against public policy and should, therefore, be declared

      illegal and unenforceable.

              80.     As a condition of obtaining a loan, the Loan Documents permitted FCG to engage

      in exploitative actions and released FCG from liability for those actions before Defendants

      would ever know about them.

                                                                                          MOTSCHENBACHER & BLATTNER LLP
                                                                                            117 SW Taylor Street, Suite 300
Page 11 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                         Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                                  Phone: 503-417-0500
              COUNTERCLAIMS                                                                       Fax: 503-417-0501
                                                                                                  www.portlaw.com
              Case 3:19-cv-01928-HZ        Document 10      Filed 01/21/20     Page 12 of 26




              81.   For example, the Loan Documents provided that FCG could take advantage of

      Defendants’ existing indebtedness by providing on page 13 of Exhibit 1 to Plaintiff’s

      Complaint:




      /////

      /////

      /////

      /////

      /////

      /////

      /////

      /////

                                                                                   MOTSCHENBACHER & BLATTNER LLP
                                                                                     117 SW Taylor Street, Suite 300
Page 12 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                  Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                           Phone: 503-417-0500
              COUNTERCLAIMS                                                                Fax: 503-417-0501
                                                                                           www.portlaw.com
              Case 3:19-cv-01928-HZ         Document 10       Filed 01/21/20     Page 13 of 26




             82.     The Loan Documents further provided that FCG could act “on behalf of”

      Defendants but be the recipient of any benefits received. They specifically provided on page 13

      of Exhibit 1 to Plaintiff’s Complaint:




             83.     As another example, the Loan Documents also—as a condition of the loan—

      purport to release Plaintiff for its grossly duplicitous conduct before it could even be known by

      Defendants. Page 15 and 16 of Exhibit 1 provide:




                                                                                      MOTSCHENBACHER & BLATTNER LLP
                                                                                        117 SW Taylor Street, Suite 300
Page 13 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                     Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                              Phone: 503-417-0500
              COUNTERCLAIMS                                                                   Fax: 503-417-0501
                                                                                              www.portlaw.com
              Case 3:19-cv-01928-HZ          Document 10        Filed 01/21/20    Page 14 of 26




              84.    The Loan Documents should be declared void as against public policy and

      Plaintiff should be barred from recovery.

                                   SIXTH AFFIRMATIVE DEFENSE
                                (Commercial Impracticability/Impossibility)

              85.    Defendants re-allege and incorporate in this Paragraph, as if fully set forth herein,

      the allegations set forth above.

              86.    A basic assumption of the Loan Documents and a material consideration in its

      execution was a mutual expectation that Defendants’ business and financial situation would

      improve.

              87.    Defendants’ financial situation did not improve through no fault of their own.

      Further, Defendants did not anticipate that FCG would take advantage of its intimate knowledge

      of Defendants and exploit the trust it misleadingly garnered to compound Defendants’ financial

      situation.

              88.    Defendants’ ability to comply with the Loan Documents was made impossible.

      Therefore, this Court should find that Defendants’ performance is discharged.

                                  SEVENTH AFFIRMATIVE DEFENSE
                                   (Discharge by Prior Material Breach)

              89.    Defendants re-allege and incorporate in this Paragraph, as if fully set forth herein,

      the allegations set forth above.

              90.    Defendants’ alleged obligations to Plaintiff were discharged by the prior material

      breach of contract by Plaintiff or Plaintiff’s predecessor-in-interest.

                                   EIGHTH AFFIRMATIVE DEFENSE
                                        (Setoff / Recoupment)

              91.    Defendants re-allege and incorporate in this Paragraph, as if fully set forth herein,

      the allegations set forth above.
                                                                                      MOTSCHENBACHER & BLATTNER LLP
                                                                                        117 SW Taylor Street, Suite 300
Page 14 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                     Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                              Phone: 503-417-0500
              COUNTERCLAIMS                                                                   Fax: 503-417-0501
                                                                                              www.portlaw.com
              Case 3:19-cv-01928-HZ         Document 10        Filed 01/21/20      Page 15 of 26




             92.     To the extent Plaintiff’s allegations are proven to be true, Plaintiff’s claims are

      barred in whole or in part by the doctrines of setoff and recoupment.

                                            COUNTERCLAIMS

             Defendants further allege:

             93.     Defendants re-allege and incorporate in this Paragraph, as if fully set forth herein,

      the allegations set forth above.

             94.     In the operation of its business, Defendants were often required to advance funds

      on behalf of customers to obtain materials and supplies necessary for projects. On several

      occasions, Defendants did not receive a return on these advances.

             95.     To address the financial shortfalls that Defendants encountered in their business,

      they sought and obtained MCAs from the MCA Lenders. Through the MCAs, Defendants

      obtained funds in exchange for a pledge of their accounts receivable income to the MCA

      Lenders. The MCAs proved predatory and too good to be true.

             96.     Over time, payments on the MCAs began to subsume the income that Defendants

      would otherwise receive from their business. Defendants gradually became unable to service the

      MCA loans, and were desperate to resolve their financial troubles.

             97.     In 2019, Defendants were approached by an attorney named Joseph Tringali

      (“Tringali”). Tringali informed Defendants that he recently became aware of a judgment that

      was entered against one or more of the Defendants in the State of New York, in relation to an

      MCA loan.

             98.     Tringali represented to Defendants that he could help resolve the judgment, and

      also represented to Defendants that he could connect Defendants with an affiliated company of

      his: FCG—Plaintiff’s alleged predecessor-in-interest. Based on Tringali’s representations,

                                                                                       MOTSCHENBACHER & BLATTNER LLP
                                                                                         117 SW Taylor Street, Suite 300
Page 15 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                      Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                               Phone: 503-417-0500
              COUNTERCLAIMS                                                                    Fax: 503-417-0501
                                                                                               www.portlaw.com
              Case 3:19-cv-01928-HZ         Document 10      Filed 01/21/20     Page 16 of 26




      Defendants believed that Tringali was to be their attorney.

             99.     Tringali introduced Defendants to FCG’s representatives and agents. Both

      Tringali and FCG represented to Defendants that they would assist Defendants with turning

      around Defendants’ businesses, through turnaround management advice and consultation. FCG

      also promised that it would providing financing to resolve Defendants’ MCA debt and other

      financial woes. FCG charged Defendants $20,000 per month for its consultation services.

             100.    Upon advancing its loan to Defendants, FCG purportedly approached some of

      Defendants’ MCA creditors. FCG represented to Defendants that it had been able to purchase

      some of Defendants’ debt obligations at a discount. FCG then purportedly consolidated the full

      amount of the purchased MCA indebtedness with its own loan, thereby increasing Defendants

      obligation to FCG.

             101.    The MCA obligations were allegedly purchased from one or more of the

      following creditors: (i) 1 Global LLC; (ii) Ace Funding Source; (iii) Biscayne Capital Finding;

      (iv) Business Merchant Funding; (v) Complete Business Solutions Group; (vi) Gel Funding; (vii)

      Kash Capital; (viii) Last Chance Funding; (ix) River Capital Partners; (x) Second Chance

      Funding; (xi) SPG Advance Consolidation LLC; (xii) SPG Advance LLC; (xiii) Trenen Capital

      Inc.; (xiv) BizFund, LLC; and (xv) iFund.

             102.    In October of 2019, after FCG supposedly purchased the Defendants’ MCA debts,

      FCG abruptly changed course. FCG informed Defendants that FCG would no longer assist in

      turning Level 3 and Heirloom to profitability. Instead, FCG’s representatives indicated that the

      parties would “do an Article 9,” or a “friendly foreclosure,” to supposedly erase the Defendants’

      debt, while supposedly allowing the business operations to continue. FCG informed Defendants

      that all of Level 3 and Heirloom’s assets would be transferred to Midwest Tiny Homes, LLC, an

                                                                                    MOTSCHENBACHER & BLATTNER LLP
                                                                                      117 SW Taylor Street, Suite 300
Page 16 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                   Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                            Phone: 503-417-0500
              COUNTERCLAIMS                                                                 Fax: 503-417-0501
                                                                                            www.portlaw.com
              Case 3:19-cv-01928-HZ          Document 10       Filed 01/21/20     Page 17 of 26




      entity organized by FCG or its affiliates.

              103.    Defendants were initially inclined to accept FCG’s “advice,” as Defendants had

      relied on FCG’s counsel and advice for months. Additionally, Defendants were concerned that

      failure to comply with FCG’s instructions would cause FCG to declare a default under the

      existing loan, and would potentially result in the loss of Defendants’ business and assets.

      However, Defendants had serious reservations about the strategy FCG sought to employ. Level

      3 and Heirloom consulted with their attorneys regarding the proposal.

              104.    In early November, Defendants received a letter from FCG’s counsel dated

      October 28, 2019, which purported to declare a default of the FCG loan. The letter indicated that

      Level 3 and Heirloom’s assets would be foreclosed.

              105.    Defendants, through counsel, informed FCG that it would not be party to the

      proposed “Article 9,” because Defendants were concerned that such a “friendly foreclosure”

      would be, in essence, a sham to hinder, defraud or delay the creditors of Level 3 and Heirloom.

                                       FIRST COUNTERCLAIM
                               (Breach of Fiduciary Duty – Duty of Loyalty)

              106.    Defendants incorporate their responses and allegations set forth above, as if fully

      set forth herein.

              107.    By initiating and serving Level 3 Homes’ loan and entire operation, including

      serving as Defendants’ turnaround consultants, creating budgets and scenarios to repay debts,

      micromanaging Defendants’ cash flow and expenditures, FCG exercised independent judgment

      and created a special relationship with Defendants, thereby assuming heightened duties of

      loyalty to Defendants.

              108.    Defendants relinquished control over their financial affairs and assets to FCG, and

      entrusted the same to FCG.
                                                                                       MOTSCHENBACHER & BLATTNER LLP
                                                                                         117 SW Taylor Street, Suite 300
Page 17 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                      Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                               Phone: 503-417-0500
              COUNTERCLAIMS                                                                    Fax: 503-417-0501
                                                                                               www.portlaw.com
              Case 3:19-cv-01928-HZ         Document 10       Filed 01/21/20     Page 18 of 26




             109.    Defendants authorized FCG to exercise independent judgment and trusted the

      same to use that independent judgment in a mutually beneficial manner that would further the

      Defendants’ interests, namely resolving Defendants financial troubles, including settling the

      MCA loans at a discount. FCG represented that they were doing the same.

             110.    The relationship between Defendants and FCG resembled a typical consultant or

      business advisor role, in which FCG essentially assumed the role of a chief restructuring officer.

      FCG created budgets and business plans allegedly designed to allow Defendants to pay of their

      debts, make a profit, and pay back FCG loans to Defendants. FCG controlled all aspects of

      Defendants’ business, including reporting requirements, the amount of production materials

      purchased, when materials could be purchased, the identity of vendors to be paid, the timing of

      paying such vendors, how much vendors could be paid, when Defendants could sell inventory,

      how Defendants should handle proceeds from the sale of inventory, who Defendants could

      conduct business with, and whether Defendants could pay their bills or not. FCG directed and

      controlled every aspect of Defendants’ business operation.

             111.    Defendants relied on the judgment of FCG, and on the advice of attorneys who,

      upon information and belief, were taking directions from FCG despite having represented to

      Defendants that such attorneys were furthering Defendants’ best interest. In reliance on FCG’s

      judgment, Defendants executed that Loan Documents that pledged all of their assets as collateral

      for loan, because of FCG’s representations that the budgets and business plans they were

      creating would allow Defendants to pay back all amounts due to FCG, would allow Defendants

      to resolve their MCA loans, and would allow Defendants to be profitable.

             112.    FCG breached its duty of loyalty to Defenants by the conduct alleged herein,

      namely (i) by manipulating Defendants’ financial situation—while being paid as a turnaround

                                                                                     MOTSCHENBACHER & BLATTNER LLP
                                                                                       117 SW Taylor Street, Suite 300
Page 18 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                    Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                             Phone: 503-417-0500
              COUNTERCLAIMS                                                                  Fax: 503-417-0501
                                                                                             www.portlaw.com
              Case 3:19-cv-01928-HZ              Document 10     Filed 01/21/20    Page 19 of 26




      consultant—so that Defendants had no choice but to execute the predatory and oppressive Loan

      Documents, (ii) by continually misleading Defendants in order to obtain liens on all of

      Defendants’ assets, (iii) by further manipulating Defendants’ business operations and financial

      situation in a way that would make it would be impossible for Defendants to pay off the loan

      from FCG, and (iv) by creating a situation in which Defendants would be forced to surrender all

      of their assets to FCG.

              113.       As a result of FCG’s breach of the duty of loyalty to Defendants, Defendants

      suffered substantial damages, including excessive interest, damage to reputation, additional

      obligations, loss of business relationships and business advantages, and the potential loss of all of

      their assets. Defendants are entitled to compensation for such damages, in an amount to be

      proven at trial.

                                          SECOND COUNTERCLAIM
                                           (Unlawful Trade Practices)

              114.       Defendants incorporate their responses and allegations in the foregoing

      paragraphs, as if fully set forth herein

              115.       FCG was engaged in the course of its business, vocation or occupation when it,

      inter alia, extended credit to Defendants, provided Defendants business advice and planning, and

      micromanaged Defendants’ business operation, in addition to the other acts alleged herein.

              116.       FCG and its agents employed an unconscionable tactic in connection with selling

      goods and services to Defendants and in collecting or enforcing an obligation when they engaged

      in a scheme to mislead Defendants into believing the budgets and scenarios they created were

      designed to allow Defendants to resolve their MCA loans and resolve their financial problems.

      In reality FCG intended to obtain liens on all of Defendants’ assets and eventually seize the

      same.
                                                                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
Page 19 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                       Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                                Phone: 503-417-0500
              COUNTERCLAIMS                                                                     Fax: 503-417-0501
                                                                                                www.portlaw.com
              Case 3:19-cv-01928-HZ           Document 10     Filed 01/21/20      Page 20 of 26




              117.    Upon securing all of Defendants’ assets, Defendants were told that they were

      required to “do an Article 9,” and that Defendants would transfer ownership of their assets to a

      new entity created by FCG. This occurred within 4 months after Loan Documents were executed

      by Defendants.

              118.    FCG and its agents, in the course of their business, vocation, or occupation made

      false or misleading representations concerning the nature of Defendants’ and FCG’s transactions

      and/or the obligations incurred. Additionally, FCG failed to disclose pertinent facts to

      Defendants, including the fact that business plans and budgets created would never allow

      Defendants to pay back the MCA loans and the new loan from FCG.

              119.    FCG’s conduct violated Oregon’s Unlawful Trade Practices Act, ORS 646.605-

      646.656.

              120.    As a result of FCG’s Unlawful Trade Practices, Defendants have suffered as

      ascertainable loss of money and potentially property, as a result of the willful use and

      employment by FCG of an unlawful method of business.

                                          THIRD COUNTERCLAIM
                                            (Breach of Contract)

              121.    Defendants incorporate their responses and allegations in the foregoing

      paragraphs, as if fully set forth herein.

              122.    As set forth more fully above, FCG agreed to resolve Defendants’ financial

      problems and to provide advice and consulting for Defendants’ benefit.

              123.    FCG further agreed to comply with the Loan Documents that they now

      wrongfully seek to enforce against Defendants. Plaintiff and its predecessor FCG did not, in fact,

      comply with the terms of the Loan Documents.

              124.    FCG further agreed to advance funds necessary to settle the MCA loans and to
                                                                                      MOTSCHENBACHER & BLATTNER LLP
                                                                                        117 SW Taylor Street, Suite 300
Page 20 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                     Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                              Phone: 503-417-0500
              COUNTERCLAIMS                                                                   Fax: 503-417-0501
                                                                                              www.portlaw.com
              Case 3:19-cv-01928-HZ              Document 10   Filed 01/21/20   Page 21 of 26




      bring all of Defendants’ payables current. FCG did not, in fact, advance the funds necessary to

      settle the MCA loans.

              125.    FCG breached its agreement with Defendants by failing to advise and consult for

      Defendants’ benefit and, in fact, act for their own benefit. FCG further breached its agreement by

      wrongfully and prematurely accelerating Defendants’ loan, and by failing to make the promised

      advances.

              126.    By its conduct, FCG breached the implied covenant of good faith and fair dealing.

              127.    As a result of FCG’s breaches, Defendants have suffered damages in an amount to

      be proven at trial.

                                         FOURTH COUNTERCLAIM
                                        (Breach of Duty of Good Faith)

              128.    Defendants incorporate their responses and allegations in the foregoing

      paragraphs as if fully set forth herein.

              129.    FCG breached its duty of good faith in connection with its performance under the

      Loan Documents. In bad faith, FCG prematurely terminated its contractual relationship with

      Defendants without cause and wrongfully seized funds belonging to Defendants by blocking

      their access to funds held in two accounts: 1) an account held at Level One Bank, and 2) an

      account held at Chase Bank. Such actions were taken surreptitiously and in violation of the Loan

      Documents that Plaintiff now seeks to enforce.

              130.    FCG further wrongfully advanced its intentions to seize and operate Defendants’

      business through an unrelated entity. To advance these intentions, FCG unilaterally terminated

      Defendants’ employees on October 28th and claimed to re-hire them by the unrelated entity on

      the same day.

              131.    The foregoing wrongful actions constituted a breach of Plaintiff’s duty of good
                                                                                     MOTSCHENBACHER & BLATTNER LLP
                                                                                       117 SW Taylor Street, Suite 300
Page 21 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                    Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                             Phone: 503-417-0500
              COUNTERCLAIMS                                                                  Fax: 503-417-0501
                                                                                             www.portlaw.com
              Case 3:19-cv-01928-HZ              Document 10   Filed 01/21/20     Page 22 of 26




      faith. As a result of FCG’s actions, Defendants’ have suffered and should be awarded damages in

      an amount to be determined at trial.

                                          FIFTH COUNTERCLAIM
                                                 (Fraud)

             132.    Defendants incorporate their responses and allegations in the foregoing

      paragraphs as if fully set forth herein.

             133.    FCG affirmatively represented to Defendants that they were acting in their

      interest. It represented to Defendants that it would consult for and provide advice to benefit

      Defendants and help resolve Defendants’ financial distress.

             134.    FCG was aware of Defendants’ reliance on and trust in Joseph Tringali despite

      knowing that Tringali was acting for his own or for FCG’s benefit. FCG failed to clarify or

      disclose this fact to Defendants. FCG did not clarify or disclose this information because it

      intended to obtain the benefit of Defendants’ reliance on them.

             135.    Defendants were entitled to rely on FCG’s affirmative and implicit

      representations because FCG represented that it was acting for Defendants’ benefit. Defendants

      did, in fact, rely on FCG’s omissions and representations to their detriment. Instead, FCG

      exploited its position to obtain the benefit of Defendants’ agreement to onerous terms.

             136.    As a result of FCG’s misrepresentations, Defendants have suffered and should be

      awarded damages in the amount of $1,600,000.

                                          FIFTH COUNTERCLAIM
                                             (Unjust Enrichment)

             137.    Defendants incorporate their responses and allegations in the foregoing

      paragraphs as if fully set forth herein.

             138.    FCG knowingly and wrongfully obtained and retained sensitive details of

                                                                                      MOTSCHENBACHER & BLATTNER LLP
                                                                                        117 SW Taylor Street, Suite 300
Page 22 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                     Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                              Phone: 503-417-0500
              COUNTERCLAIMS                                                                   Fax: 503-417-0501
                                                                                              www.portlaw.com
              Case 3:19-cv-01928-HZ              Document 10   Filed 01/21/20   Page 23 of 26




      Defendants’ financial situation, which it used to purchase and/or assume the benefit of

      Defendants’ financial obligations. Upon information and belief, FCG wrongfully exploited the

      sensitive financial information provided by Defendants to obtain leverage and increase the

      benefits they would receive from any loan to Defendants.

              139.   Permitting FCG and/or Plaintiff to retain the benefit conferred by Defendants

      would be unjust. Defendants should, therefore, be awarded from Plaintiff $1,600,000,

      representing the value of the benefit conferred.

                                          SIXTH COUNTERCLAIM
                                                (Rescission)

              140.   Defendants incorporate their responses and allegations in the foregoing

      paragraphs as if fully set forth herein.

              141.   As set forth above, Defendants executed the Loan Documents under extreme

      economic duress brought about by FCG’s exploitation of Defendants’ sensitive financial

      information and dire economic circumstances.

              142.   FCG unduly influenced Defendants to agree to the Loan Documents without the

      benefit or opportunity for review by counsel. FCG obtained Defendants’ agreement to the Loan

      Documents in the dark of night without a full understanding of their terms.

              143.   Following engagement of counsel, Defendants promptly communicated their

      termination of their consent to the Loan Documents. They timely communicated the rescission.

              144.   In light of the circumstances under which FCG obtained the acceptance of

      Defendants to exploitative and onerous terms, this Court should declare that the Loan Documents

      are rescinded and of no force or effect.

      /////

      /////
                                                                                    MOTSCHENBACHER & BLATTNER LLP
                                                                                      117 SW Taylor Street, Suite 300
Page 23 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                   Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                            Phone: 503-417-0500
              COUNTERCLAIMS                                                                 Fax: 503-417-0501
                                                                                            www.portlaw.com
              Case 3:19-cv-01928-HZ              Document 10   Filed 01/21/20     Page 24 of 26




                                        SEVENTH COUNTERCLAIM
                                           (Declaratory Judgment)

              145.    Defendants incorporate their responses and allegations in the foregoing

      paragraphs, as if fully set forth herein.

              146.    Based on FCG’s unconscionable conduct, Defendants seek a declaratory

      judgment stating that:

                  a. FCG, as a lender, may not preemptively avoid liability for wrongful actions that it
                     might take.

                  b. That the Loan Documents or the provisions therein are void because they violate
                     public policy for the reasons set forth above.

                  c. Defendants are not bound by the terms of the Loan Documents.

                                       EIGHTH COUNTERCLAIM
                                   (Money Had and Received / Restitution)

              147.    Defendants incorporate their responses and allegations in the foregoing

      paragraphs as if fully set forth herein.

              148.    Plaintiff wrongfully interfered with and deprived Defendants of the benefit of

      their funds, business, and assets. Despite Defendants’ current and continuing rights to such

      funds, business, and assets, Plaintiff has retained and refused to retain them.

              149.    As a result of Plaintiff’s retention of such funds, business, and assets, Defendants

      have suffered damages in an amount to be proven at trial.

                                          NINTH COUNTERCLAIM
                                               (Accounting)

              150.    Defendants incorporate their responses and allegations in the foregoing

      paragraphs as if fully set forth herein.

              151.    Plaintiff is obligated to provide an accounting for the amounts that it claims are

      due. Defendants have repeatedly requested an explanation for the amounts claimed, each of
                                                                                        MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
Page 24 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                       Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                                Phone: 503-417-0500
              COUNTERCLAIMS                                                                     Fax: 503-417-0501
                                                                                                www.portlaw.com
              Case 3:19-cv-01928-HZ          Document 10         Filed 01/21/20   Page 25 of 26




      which Plaintiff has rebuffed.

             152.      Plaintiff should be compelled to prepare an accounting of all amounts it now

      claims are due including all debits and credits thereto.

                                           PRAYER FOR RELIEF

             WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants respectfully

      requests that:

          a) Plaintiff’s Claims for Relief be denied and that Plaintiff take nothing by its Complaint;

          b) A judgment declaring the following:

                 1. That FCG may not preemptively avoid liability for wrongful actions that it might
                    take in the future.

                 2. That the Loan Documents or the provisions therein are void because they violate
                    public policy for the reasons set forth above.

                 3. That Defendants are not bound by the terms of the Loan Documents.

          c) Judgment and money award in favor of Defendants and against Plaintiff in an amount to

             be determined at trial, including compensatory damages and punitive damages.

          d) That Defendants be awarded their costs and disbursements herein, and reasonable

             attorney fees where available; and

          e) For such further relief as the Court may find just and equitable under the circumstances.

             DATED: January 21, 2020

                                                            MOTSCHENBACHER & BLATTNER LLP

                                                            /s/ Nicholas J. Henderson
                                                            Nicholas J. Henderson, OSB #074027
                                                            Of Attorneys for Defendants




                                                                                     MOTSCHENBACHER & BLATTNER LLP
                                                                                       117 SW Taylor Street, Suite 300
Page 25 of 25 DEFENDANTS LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; and                    Portland, Oregon 97204
{00328072:5}  HEIRLOOM INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND                             Phone: 503-417-0500
              COUNTERCLAIMS                                                                  Fax: 503-417-0501
                                                                                             www.portlaw.com
                    Case 3:19-cv-01928-HZ       Document 10             Filed 01/21/20   Page 26 of 26




 1                                         CERTIFICATE OF SERVICE

 2            I, Nicholas J. Henderson, hereby certify that I served the foregoing DEFENDANTS
         LEVEL 3 HOMES & DESIGN, LLC; LEVEL 3, LLC; AND HEIRLOOM, INC.’S
 3       ANSWER AND AFFIRMATIVE DEFENSES on the following person(s) via the Court’s
         CM/ECF system:
 4

 5        Howard M. Levine: hlevine@sussmanshank.com
 6
                 I further certify that a true copy of the foregoing was served on the following parties via
 7       First Class, U.S. Mail, postage prepaid, on the ______ day of ________, 2020, properly
         addressed as follows:
 8
                    N/A
 9
10                  DATED: January 21, 2020

11                                                                  MOTSCHENBACHER & BLATTNER LLP
12                                                                  /s/ Nicholas J. Henderson
                                                                    Nicholas J. Henderson, OSB #074027
13
                                                                    Of Attorneys for Defendants
14

15

16

17

18

19
20

21

22

23

24

25

26

     Page 1 – CERTIFICATE OF SERVICE
     {00328072:5}
                                              MOTSCHENBACHER & BLATTNER LLP
                                                 117 SW Taylor Street, Suite 300
                                                  Portland, Oregon 97204-3029
                                                      tsexton@portlaw.com
                                          Telephone: 503-417-0500 • Fax: 503-417-0501
